 

LETTER AGREEMENT

 

September 5, 2019

 

Shai Lustgarten

 

Re: Employment Agreement Extension

 

Dear Mr. Lustgarten,

 

Reference is made to the Employment Agreement entered into by and between Quest
Solution, Inc. (the “Company”) and Shai Lustgarten, as modified by the
Modification Agreement entered into between the Company and Shai Lustgarten,
dated February 17, 2017 (the “Lustgarten Employment Agreement”).

 

The Company and Shai Lustgarten hereby agree pursuant to this Letter Agreement,
that the term of the Lustgarten Employment Agreement shall be extended for two
(2) years until September 5, 2021, on the same terms as the Lustgarten
Employment Agreement. At that time, the term of the Lustgarten Employment
Agreement shall automatically extend for an additional two (2) year term unless
the Lustgarten Employment Agreement is terminated at the option of either party.
As consideration for entering into this Letter Agreement and in light of Mr.
Lustgarten’s significant contributions to the Company, the Company shall,
pursuant to the Company’s 2018 Equity Incentive Plan, grant Mr. Lustgarten a
signing bonus in the form of 1,000,000 shares of the Company’s common stock.

 

Additionally, the Company agrees, for the duration of the Lustgarten Employment
Agreement, to assume and pay the compensation owed by HTS Image Processing,
Inc., its wholly-owned subsidiary, to Mr. Lustgarten in the amount of $15,000
per month.

 

This Letter Agreement shall be governed by the laws of the state of New York,
without giving effect to any conflict of laws provision, and may not be amended
other than through a written agreement executed by Quest Solution, Inc and Shai
Lustgarten.

 

  Very truly yours,       QUEST SOLUTION, INC.         By: /s/ Shai Lustgarten  
Name: Shai Lustgarten   Title: Chief Executive Officer

 

AGREED AND ACCEPTED:

 

/s/ Shai Lustgarten   Shai Lustgarten  

 

   

 

 